UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM8-K CURRENT REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF Date of Report (Date of earliest event reported):October 3, 2008 EDCI HOLDINGS, INC. (Exact name of registrant as specified in its charter) DELAWARE 001-34015 26-2694280 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 825 8th Avenue, 23rd Floor New York, New York 10019 (Address of Principal Executive Offices) (212) 333-8400 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Effective October 3, 2008, the Board of Directors of the EDCI Holdings, Inc. (the “Company”) approved new compensation for Clarke H. Bailey, Chairman and Interim Chief Executive Officer of the Company, and Michael W. Klinger, Executive Vice President, Chief Financial Officer and Treasurer of the Company.Mr. Bailey will receive a base salary of $37,500 per month and a car allowance of $700 per month.Mr. Klinger will receive a base salary of $20,800 per month and a car allowance of $400 per month. In addition, the Company and Mr.
